Citation Nr: 0616760	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-31 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York.


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active duty from August 1956 until August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDING OF FACT

The veteran is not currently shown to have a back disorder 
that is causally or etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter from the RO to the veteran dated in November 2001. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon VA.  Under 
Dingess/Hartman v. Nicholson, VA must provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the claim for service connection for a back disorder 
is being denied in this matter and the veteran has made no 
contention as to the possible disability rating or effective 
date to be applied should service connection be granted.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  A copy of the 
veteran's DD 214, a certificate of discharge, a marriage 
license and birth certificate were associated with the claims 
file from a previous request for benefits.  The veteran 
submitted a copy of his separation examination and a magnetic 
resonance imaging test (MRI) with his application for 
compensation for a back disorder.  The RO requested and 
determined that the service medical records were destroyed in 
the 1973 fire at the National Personnel Records Center in St. 
Louis.  

Upon learning the records were unavailable, the RO contacted 
the veteran and requested additional information and advised 
the veteran that he may submit other documents, such as lay 
statements or employment records, in support of his claim.  
In response to this letter, the veteran indicated he was 
hospitalized for approximately one month in 1957 at the 
Ireland Army Hospital in Kentucky.  The veteran also provided 
additional private medical records; however, these records 
were not related to his back disorder.  The RO made an 
attempt to obtain the Ireland Army Hospital records but was 
unsuccessful.  The RO also undertook a search for 
sick/morning reports.  The RO informed the veteran that it 
was unable to locate the Ireland Army Hospital records and 
again requested any original records in the veteran's 
possession.  The veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  

Thus, the RO has done everything reasonably possible to 
locate the service medical records and associate alternate 
source documents with the claims files upon learning the 
service medical records were unavailable.  As such, the RO 
has satisfied the heightened duties of Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  All evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

The veteran seeks service connection for a back disorder he 
claims had its onset during service.  The veteran claims he 
was hospitalized for approximately one month for back 
problems and was placed on limited duty until his discharge 
in 1958.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  The veteran 
prevails in his claims when either (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  To prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The evidence demonstrates the appellant has a current 
disability as revealed by a magnetic resonance imaging test 
(MRI) of the lumbar spine in May 1999.  The impression from 
this MRI was moderate size left paracentral disc protrusion 
at L4-L5 and small right paracentral disc protrusion at L5-
S1.  The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  

A June 1958 physical examination performed in connection with 
the veteran's separation from service revealed kyphosis of 
lower thoracic and upper lumbar vertebrae.  This examiner 
noted the kyphosis was of an unknown cause.  There is no 
indication kyphosis was the cause of the veteran's separation 
from service.  The PULHES profile rates the veteran at a high 
level of medical fitness, with the exception of his eyes.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

While kyphosis is noted during service, there is no evidence 
that it was sustained as a result of any in-service incident, 
nor of any complaints, treatment or diagnosis of kyphosis 
after separation from service.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current 
diagnosis of kyphosis, service connection can not be granted 
for the in service finding of kyphosis.

The Board also considered whether service connection was 
warranted for the current back diagnosis.  The available 
service medical record shows no indication of disc protrusion 
upon separation from service.  When evaluating the lack of 
evidence, the Board did consider the fact that service 
medical records were unavailable through no fault of the 
veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Regardless, there is a lack of VA outpatient treatment 
records or private medical records illustrating complaints, 
treatment or symptomatology after separation from service.  
In fact, the veteran stated he did not seek medical treatment 
for his back condition until the late 1990s - thus indicating 
no chronic condition or evidence of a continuity of symptoms 
since military service.  The evidentiary gap in this case 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

There is also no competent medical evidence of a nexus to 
connect the kyphosis in 1958 to the present back disorder.  
The only evidence of record regarding a back disorder is the 
1999 MRI of the spine.  This MRI states the appellant had no 
known history of trauma.  It also fails to provide any kind 
of diagnosis linking the disc protrusion to the kyphosis.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a November 2001 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a November 2001 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current back disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The preponderance of the evidence indicates the 
veteran does not have a back disorder that is causally or 
etiologically related to service.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


